NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                          FILED
                             FOR THE NINTH CIRCUIT                            JUL 27 2012

                                                                         MOLLY C. DWYER, CLERK
                                                                           U .S. C O U R T OF APPE ALS

BALJIT KAUR,                                      No. 10-70512

               Petitioner,                        Agency No. A098-176-995

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges

       Baljit Kaur, a native and citizen of India, petitions for review of the Board of

Immigration Appeals’ order dismissing her appeal from an immigration judge’s

decision denying her application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We review for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence the agency’s factual findings, applying the new standards

governing adverse credibility determinations created by the Real ID Act. Shrestha

v. Holder, 590 F.3d 1034, 1039 (9th Cir. 2010). We have jurisdiction under 8

U.S.C. § 1252. We deny the petition for review.

      We reject Kaur’s challenge to the agency’s adverse credibility determination

because the record does not compel a finding of credibility given the many

discrepancies between her testimony and supporting documents. See id. at 1048

(adverse credibility finding reasonable under the totality of the circumstances);

Don v. Gonzales, 476 F.3d 738, 741-45 (9th Cir. 2007) (upholding adverse

credibility finding where “a reasonable factfinder could have reached this result”);

Wang v. INS, 352 F.3d 1250, 1257-58 (9th Cir. 2003) (upholding adverse

credibility finding based in part on inconsistencies between testimonial and

documentary evidence and concluding evidence presented did not compel contrary

result). Accordingly, in the absence of credible testimony, we deny the petition as

to Kaur’s asylum and withholding of removal claims. See Farah v. Ashcroft, 348

F.3d 1153, 1156 (9th Cir. 2003).

      Finally, because Kaur’s CAT claim is based on the same statements the

agency found not credible, and she does not point to any other evidence in the

record that compels the conclusion that it is more likely than not she would be


                                          2                                    10-70512
tortured by or with the acquiescence of the government if returned to India, her

CAT claim fails. See id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                          3                                   10-70512